Citation Nr: 0600608	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  95-28 300	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1961 to May 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, denied the 
veteran's claim for service connection for PTSD.  The 
veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Chicago, Illinois.  The veteran 
appealed that decision to the Board.  In December 1998, the 
veteran testified at a video hearing before the undersigned.  
In March 1999, the Board returned this claim to the RO for 
additional development, and in September 2000, the Board 
affirmed the RO's decision.

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2001, based on an Appellee's Motion for 
Remand and to Stay Proceedings, the Court vacated the Board's 
September 2000 decision and remanded the veteran's claim to 
the Board for readjudication pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In May 2002, the Board again 
denied the veteran's claim, and following an appeal to the 
Court, the Court in November 2003 granted the Joint Motion 
for Remand (Joint Motion) and vacated the Board's May 2002 
decision.  The case was subsequently returned to the Board 
for appellate review.  In October 2004, the Board remanded 
this case for further VCAA compliance.  The veteran has 
submitted additional evidence without initial RO review, but 
he waived his right to have the RO review this evidence in 
the first instance.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.304(f)) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a December 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the May 2005 
supplemental statements of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  There is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), was amended twice while the veteran's 
appeal was pending.  The first amendments became effective 
March 7, 1997.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The 
second amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The Board finds that the 
1996 and 1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998), (2005).  
The 1999 amendments primarily codified the Court's decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997) and brought 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The 2002 amendment primarily codifies VA's 
existing manual procedures that pertain to PTSD claims 
resulting from personal assault.

Where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant generally 
applies.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  In 
this case, the RO and the Board notified the veteran of the 
aforementioned changes and considered his claim pursuant 
thereto.  Specifically, in a decision dated September 2000, 
the Board cited the regulatory changes that resulted from the 
first amendment and adjudicated the veteran's claim under 
both the former and revised regulatory criteria.  In December 
1999, the RO sent the veteran a letter clearly outlining the 
type of evidence that may be considered relevant in 
corroborating the occurrence of stressors in claims for 
service connection for PTSD resulting from personal assault.  
This letter contains the information that is now outlined in 
the revised version of 38 C.F.R. § 3.304(f).  Thereafter, in 
the supplemental statement of the case issued in May 2000, 
the RO reconsidered the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of his claim.  See Bernard, 4 Vet. App. at 393-94.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).

Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include: being exposed to racism in a wide variety of forms 
while in the United States, Germany and Vietnam; being 
subjected to mortar attacks five to six times per week while 
serving in Vietnam; witnessing the torture of Viet Cong 
suspects during interrogations; seeing dead bodies, including 
while investigating plane crashes; assisting in the removal 
of the remains of thirteen individuals involved in one of 
those crashes; witnessing the torture of Vietnamese girls by 
means of red ants and honey; and accidentally shooting a 
Vietnamese national while on guard duty.

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the former and revised 
criteria of 38 C.F.R. § 3.304(f), because it shows that the 
veteran has been diagnosed on multiple occasions as having 
PTSD as a result of stressful incidents he reportedly 
experienced during service.  Having submitted a diagnosis of 
PTSD and medical evidence linking PTSD to claimed in-service 
stressors, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy." See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor. Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

In this case, the claims file includes two detailed written 
statements of the veteran, dated May 1994 and December 1999, 
both of which are silent as to his participation in combat.  
However, at his December 1998 hearing, the veteran testified 
that, while serving as an Air Policeman at Da Nang Airfield, 
he was subject to sniper and mortar attacks five to six times 
weekly.

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was policeman.  His personnel 
record (AF Form 7) does not indicate that he served in 
Vietnam; however, an April 1965 service record (efficiency 
report) covering the period from June 11, 1964 to April 17,
1965 establishes that he served with the 23rd Air Base Group 
(23rd ABG) at Da Nang Air Base.  In this regard, the 
veteran's service medical records contain a physical 
examination for remote duty performed on 27 November 1964 at 
the U.S. Air Force Hospital, Chanute Air Force Base, 
Illinois, apparently prior to the veteran's deployment to 
Vietnam.  Thus, it appears that the veteran served in Vietnam 
at some time shortly following the November 27, 1964 physical 
examination until at least April 17, 1965, but clearly no later 
than May 6, 1965, the date of the veteran's separation 
from service.  The efficiency report indicates that he served 
as "SAT leader," air policeman and security guard, that his 
duties primarily involved supervising the sentries at the 
Tactical Aircraft Parking Area, that he performed these 
duties in an excellent manner, and that his conduct was 
"above reproach."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat.  
The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  Moreover, his AF Form 7 shows that he was 
trained as an air policeman.  In addition, according to 
November 1994 and May 2000 letters from the USASCRUR to the 
RO and a United States Senator, the veteran's participation 
in combat could not be verified.  The USASCRUR's May 2000 
letter was accompanied by a unit history for the 23rd ABG for 
the period from January 1964 to June 1964.  The unit history 
indicates that the 23rd ABG's primary mission was to provide 
base support for Air Force units at Da Nang, organizational 
and limited field maintenance for C-123 aircraft, and base 
support for an aerial port operation at Qui Nhon.  The unit 
history also indicates that air policemen throughout the 
period were utilized for close in and close boundary support, 
and that U.S. Marine, South Vietnamese Army, and U.S. Signal 
Company units provided perimeter protection.  Although the 
unit history notes several instances of attacks at bases, 
none of these involved an attack at Da Nang during the 
relevant time period.  In addition, the unit history contains 
no indication that personnel (other than pilots and flight 
crews) of the 23rd ABG participated in combat, came under 
hostile fire, or sustained any casualties during the relevant 
time period.  The veteran's representative has emphasized 
that the veteran was exposed to enemy fire at this time.  The 
Board again points out that there is no verification of 
attacks during the time period that the veteran was present 
at Da Nang.  The veteran was not a pilot or part of the 
flight crew.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's testimony, which is not sufficient to 
establish definitively the veteran's participation in combat.  
The unfavorable evidence includes the veteran's unit history 
and service records, which contain specific information as to 
the veteran's duties as the supervisor of sentries for an air 
base group at a tactical aircraft parking area at Da Nang Air 
Base.  The favorable evidence and the unfavorable evidence 
are not in relative equipoise; therefore, the doctrine of 
reasonable doubt is not for application.  Rather, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran participated in combat.  See Cohen, 10 
Vet. App. at 145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  
Furthermore, to the extent that there are medical opinions of 
record concluding that the veteran has PTSD due to combat, 
these opinions are based on an oral history provided by the 
veteran and lack a factual basis.  They therefore are 
outweighed by the information recorded in the veteran's 
service records.

Since the veteran did not engage in combat with the enemy, 
his stressor cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.   

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources." 
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  With regard to 
his alleged participation in combat (sniper and mortar 
attacks), his witnessing of the torture of Viet Cong 
suspects, his shooting of a Vietnamese national, his 
witnessing of plane crashes, and his exposure to instances of 
racism in the United States, Germany and Vietnam (to include 
witnessing beatings, fist fights, race riots, and a wide 
variety of allegations of unfair treatment of African 
Americans), the veteran has not provided the specific dates 
these incidents occurred or the locations of their 
occurrence.  In addition, he has not provided the names of 
any individual he allegedly witnessed being killed or 
wounded.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor).

Furthermore, the USASCRUR's November 1994 and May 2000 
letters show that that agency was unable to verify any of the 
claimed stressors.  In addition, the 23rd ABG unit history of 
record shows that the 23rd ABG performed security and support 
activities in Da Nang Air Base; it does not contain an 
account of events that supports the veteran's claimed 
stressors.  Rather, the unit history notes that between 
January and July of 1965, twelve recoveries were made of 
personnel who died in plane crashes "near the vicinity of Da 
Nang Air Base."  However, the unit history indicates that 
these recoveries were made by a rescue unit ("Detachment 5") 
to which the veteran was not assigned.  In addition, as 
previously stated, service records indicate that the 
veteran's duties primarily involved supervising the sentries 
of the tactical aircraft parking area at Da Nang Air Base.

Finally, in a May 1994 written statement addressing his 
stressors, the veteran argues that he was subject to two 
assaults because of his race.  In this letter, and in other 
written statements, he notes having been in the vicinity of 
racially-motivated violence, to include fist fights and race 
riots.  The second amendment to 38 C.F.R. § 3.304(f), which 
the Board mentioned above, clearly alters the landscape with 
regard to the PTSD claims based upon personal assault.

According to this amendment:

[E]vidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of a stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
67 Fed. Reg. at 10,332.  This has been codified at 38 C.F.R. 
§ 3.304(f)(3) (2005).  

A close reading of the veteran's lengthy stressor statements 
as well as his "personal assault form" received in December 
1999, reflects that, except for a reference to two 
nonspecific attacks noted in his May 1994 letter and an 
allegation of an assault by a individual named F., it is 
unclear whether he is alleging that he was personally 
assaulted. Moreover, even assuming such is the case, other 
than providing the name F., the veteran has failed to submit 
details pertaining to these assaults, which would allow for 
further efforts at verification. In light of this fact, the 
Board finds that further development is not required with 
regard to the claimed assaults.  See Wood, 1 Vet. App. at 
193; see also Hayes, 5 Vet. App. at 68.

Moreover, with regard to the development that has been done, 
according to the USASCRUR's May 2000 letter, the USASCRUR was 
unable to verify any assault on the veteran, to include an 
assault by someone named F.  In addition, there is no mention 
in any of the veteran's service personnel or medical records 
indicating that he was the victim of an assault, and the 
service medical records do not establish that the veteran was 
treated for such injuries as contusions or lacerations 
consistent with an assault.  With regard to evidence of 
"behavior changes," the veteran's DD Form 214 shows that the 
veteran was awarded the Air Force Good Conduct Medal and the 
Air Force Longevity Service Award.  In addition, his AF Form 
7 shows that he was regularly promoted, and that he achieved 
the rank of Airman first class at the time of separation from 
service without experiencing disciplinary action, demotions, 
or other trouble.  His efficiency report indicates that he 
performed in an excellent manner, is replete with praise for 
his tact, efficiency, loyalty and common sense, and notes 
that "he was always setting a proper example for junior 
airmen to follow."  Although the Board has considered the 
many lay statements that have been submitted, only two of the 
authors (the veteran's sister, and a friend, C.L.B.) indicate 
that they knew the veteran prior to service and that his 
behavior changed for the worse upon his return from service.  
Two of the other lay statements were submitted by persons who 
served in Vietnam well after the veteran's tour of duty in 
Vietnam had ended, but neither of the authors of any of the 
lay statements submitted assert that they saw the veteran 
witness any specific stressor.  One individual, J.G., 
indicated that he witnessed the veteran being called a racial 
slur, but he did not state that he witnessed any assault.  
Given the foregoing, to the extent that the veteran is 
claiming that he was the victim of a personal assault, the 
Board finds that this particular stressor has not been 
verified.

The veteran also asserts that being a victim of racial 
prejudice resulted in his developing PTSD.  There are 
notations in the VA and private medical records that the 
veteran reported that he experienced racial prejudice during 
service.  However, the diagnoses of PTSD were based on his 
reports of witnessing violence and his reports of combat, 
which, as noted above, are not verified.  Thus, those 
diagnoses were not based on an accurate history.  Further, 
the reports by the examiners which recorded the veteran's 
history as provided by him are not verification of that 
history, rather, they are the same as the veteran's own 
statements.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458 (1993).

Further, as noted, there is lay evidence that the veteran was 
called racial slurs.  In addition, J.G. stated that he saw 
documentation that an inservice superior was going to file a 
court martial against the veteran.  However, the Board notes 
that there is no supporting evidence with regard to any court 
martial.  There is no documentary corroboration.  Further, 
while this individual said that he heard racial slurs, he did 
not attest to any life-threatening situation.  In conjunction 
with his statement, medical evidence was submitted from 
D.A.S.G., M.D., who attributed the veteran's PTSD to 
inservice racial persecution.  However, this physician stated 
that the racial persecution was life-threatening.  There is 
no support for this statement.  Although the physician 
referred to J.G.'s letter, J.G. did not allege any life-
threatening event.  In addition, the physician also referred 
to also referred to an incident where the veteran 
participated in a place crash rescue and security where he 
witnessed death and destruction.  There is no support in the 
record that the veteran so participated.  As such, the Board 
finds that the veteran's allegation that he has PTSD due to 
racial discrimination, is unfounded.  The diagnosis of such 
was made in reference to life-threatening incidents which 
have not been verified.  

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


